Per curiam.
Barry Jay Wiener, a member of the State Bar of Georgia, has petitioned the State Disciplinary Board for voluntary surrender of his license to practice law on the ground of his pleas in Fulton and *648DeKalb Superior Courts to felonies under the laws of the State of Georgia. Wiener admits that his conviction of these felonies constitutes a violation of Standard 66 of Bar Rule 4-102 (Code Ann. Title 9 Appendix) and desires to voluntarily surrender his license to practice law in the State of Georgia.
Decided November 9, 1983
Rehearing denied November 29, 1983.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Viola L. Sellers, for appellee.
Wiener pled that all of his problems were caused by a mental breakdown and that he is now undergoing treatment for this problem. Wiener also states that he understands that if his petition for Voluntary Surrender of License to Practice Law is accepted by the State Disciplinary Board and the Supreme Court of Georgia, the effect will be tantamount to disbarment. Wiener has specifically stipulated that he will be required to comply with the reinstatement rules in effect at the time of his petition for reinstatement to membership in the State Bar of Georgia. However, Wiener prays that he may be reinstated upon a showing that his mental problems have been rehabilitated to the extent that he can again be a productive member of the bar.
The Board has accepted the petition and recommends that Wiener be allowed to voluntarily surrender his license with the express stipulation that he be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the Bar in effect at the time of his petition for reinstatement. The respondent has waived exceptions to the findings and recommendation of the State Disciplinary Board.
We have reviewed thé file and accept, concur in, and adopt the recommendation of the State Disciplinary Board. We therefore hereby order that Wiener’s voluntary surrender of his license (which is equivalent to disbarment, In the Matter of Tew, 249 Ga. 587 (292 SE2d 721) (1982)) be accepted, and that he be readmitted to the State Bar of Georgia only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of any petition for reinstatement he may file in the future.

Voluntary surrender of license accepted.


All the Justices concur.